UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EAST MORGAN HOLDINGS, INC. (Name of small business issuer in its charter) DELAWARE 74-3022293 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (Tax Identification Number) 3th Street # 917 Ft. Lauderdale, FL 33308 Telephone:(954) 380-4600 eResidentagent, Inc. 1220 N. Market Street Suite 806 Wilmington, DE 19801 800-613-8076 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) With copies to: Wani I. Manly, Esq. W. Manly, P.A. 10 SW South River Drive, Suite 1712 Miami, FL 33130 Telephone:(305) 407-8236 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.p If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer p Accelerated Filer p Non-accelerated Filer p Smaller reporting company x (Do not check if a smaller reporting company) -i- CALCULATION OF REGISTRATION FEE Title of each class of Securities to be Registered Number of Shares to be Registered Proposed Maximum Offering Price per shares Proposed maximum aggregate offering price (1) Amount of Registration Fee (2) Common stock for sale by selling shareholders $ $ $ The proposed maximum offering price is based on the average price of our common stock traded on the OTC Market Pink Sheets on August 24, 2010, symbol EMHI Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. Prospectus subject to completion dated August , 2010 -ii- EAST MORGAN HOLDINGS, INC. 14,388,268 Shares of Common Stock This prospectus relates to periodic offers and sales of East Morgan Holdings, Inc. (the “Company” or “EMHI”) shares of common stock by the selling security holders, which consists of: · Up to 14,388,268 shares of common stock which are presently outstanding and owned by the selling stockholders. Priceto Public Underwriting Discounts and Commissions Proceedsto company Per Share $ None $ -0- Total Maximum $ None $ -0- The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted.For a description of the plan of distribution of these shares, please see page 12 of this prospectus. Investing in our common stock involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See "Risk Factors" beginning on page4 to read about certain risks you should consider carefully before buying our shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. -1- TABLE OF CONTENTS SUMMARY OF OUR OFFERING 3 Prospectus Summary 3 RISK FACTORS 5 RISKS RELATING TO OUR BUSINESS 5 RISKS RELATED TO OUR COMMON STOCK 6 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 6 USE OF PROCEEDS 7 DETERMINATION OF OFFERING PRICE 7 PLAN OF DISTRIBUTION 7 Selling Security Holders 7 DESCRIPTION OF SECURITIES 13 Common Stock 13 Preemptive Rights 13 Non-Cumulative Voting 14 Preferred Stock 14 Dividend Policy 14 Transfer Agent 14 INTERESTS OF NAMED EXPERTS AND COUNSEL 14 DESCRIPTION OF BUSINESS 15 Background 15 Business of Issuer 15 Competition 17 Website Consultant 17 Employees 17 DESCRIPTION OF PROPERTY 17 LEGAL PROCEEDINGS 17 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 18 Plan of Operation 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 18 OFF-BALANCE SHEET ARRANGEMENTS 19 EXECUTIVE COMPENSATION 19 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 20 Biographical Information 20 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 21 Market Information 21 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 21 Conflict of Interest 21 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 22 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION 22 -2- SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, East Morgan Holdings, Inc. This summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled “Risk Factors.” Our Business East Morgan Holdings, Inc. (the “Company”) is a development stage company. The Company was organized under the laws of the state of Delaware on November 29, 2001.The Company continues to seek environmental remediation technologies and continues to pursue its goal of acquiring specific environmental remediation technologies directly associated with the energy industry including coal burning power plants and solar technology. The Company intends to focus on pollution prevention of heavy metals contaminated products by making products environmentally friendly (“green”). Our primary focus will be on technologies that provide mercury emission control technology. The technology intended to be acquired will be utilized through agreements with coal fired power plants throughout the U.S. Our principal executive offices are located at 3th Street, Suite 917, Ft. Lauderdale, FL 33308 and our telephone number is (954) 380-4600 Our Financial Situation Since inception of our Company we have incurred only losses. Our auditors have indicated that there is substantial doubt regarding our ability to continue as a going concern. The opinion issued by our auditors reflects uncertainty regarding whether we have sufficient working capital available as of June 30, 2010 to enable the Company to continue operating as a going concern. We will not be able to complete the development of our business plan or commence operations without additional financing.We have no history of operating profits, we have limited funds and we will continue to incur operating losses in the foreseeable future. We must become operational and generate profits.If we cannot operate profitably, we may have to suspend or cease operations.Our current funds will not sustain the Company’s operations for the next year.In order to become profitable, we will need to generate revenues to offset our cost of sales and marketing, and general and administrative expenses.If we do not become profitable, we will need to raise additional capital to sustain our operations.However, we may be unable to secure additional financing on terms acceptable to us and we may not even be able to obtain any financing at all.If our losses continue and we are unable to secure sufficient additional financing, we may ultimately fail as a business and any investment would be lost in its entirety. Recent Developments We are a development stage company that has just begun to commence our planned principal strategic operations and we have continued to pursue our goal of acquiring specific technologies directly associated with the energy industry including coal burning power plants and solar technology.Our business plan was designed to create a viable business. We have filed this registration statement in an effort to become a fully reporting company with the Securities and Exchange Commission in order to enhance our ability to raise additional capital. Our operations to date have been devoted primarily to startup and development activities, which include the following: 1.Analyzing current remediation technologies. 2.Seeking potential acquisitions. 3.Development of our current business model East Morgan Holdings is attempting to become fully operational.In order to generate revenues, EMHI must successfully address the following areas: 1. Successful completion of an acquisition of technology The Company will pursue its goal to acquire state-of-the-art technologies in the area of environmental remediation. 2. Start production of primary products The Company must actively seek additional strategic relationships and alliances in the environmental remediation industry. 3. Develop and implement a marketing plan In order to promote our Company and establish our public presence, we believe we will be required to develop and implement a comprehensive marketing plan to sell our environmental remediation technologies. 4. Create customer loyalty We are a small, start-up company that has not generated any significant revenues and lacks a stable customer base.It is critical that we begin to establish relationships to potential customers by promoting quality products and services and then delivering on a consistent basis. -3- Our Offering This prospectus relates to the sale of a total of 14,388,268 shares of our common stock. Upon the effective date of this registration statement, up to 14,388,268 shares may be sold by the selling stockholders as set forth under the caption “Selling Stockholders”. The distribution of the shares by the Selling Stockholders is not subject to any underwriting agreement. We will receive none of the proceeds from the sale of the shares by the Selling Stockholders. We will bear all expenses of the registration incurred in connection with this offering, but all selling and other expenses incurred by the Selling Stockholders will be borne by the Selling Stockholders.The Selling Stockholders will determine when and how they will sell the common stock offered in this prospectus. Summary of Selected Financial Information The following table sets forth summary financial data derived from EMHI’s financial statements. The data should be read in conjunction with the financial statements and the related notes thereto as well as the “Management’s Discussion and Plan of Operation” included elsewhere in this Prospectus. Financial Data Summary Balance Sheet Data ASSETS June 30, 2010 Cash $
